DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-23, 26-30 and 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 6,276,479) in view of Liu (US 6,080,073).
Suzuki discloses:
a housing (32, 61) configured to be mounted on a frame of a bicycle; 
a crankshaft (33) provided to the housing; 
a propulsion assist motor (43) provided to the housing and having a rotational axis (rotational axis of 77) extending in a direction intersecting a direction in which the crankshaft extends (Fig. 6);
a first gear (bevel gear disposed at end of 77 – Fig. 6) arranged to be rotated by the motor and spaced apart from the crankshaft along a direction parallel to the rotational axis (Fig. 6); and 
The housing includes a first portion (32) housing the crankshaft (Figs. 1, 6), and a second portion (61) housing the propulsion assist motor (Figs. 1, 6), the second portion of the housing includes a first end and a second end that are spaced in the direction parallel to the rotational axis of the assist propulsion motor, the first end of the second portion is connected to the first portion (Figs. 1, 2, 4, 6), and the part of the bicycle drive unit that is 
Although not drawn to scale, Fig. 4 clearly suggests that the dimension of the housing in a direction orthogonal to the rotational axis of the propulsion assist motor and the rotational axis of the crankshaft is smaller than length of the drive unit along the direction parallel to the rotational axis of the motor (see Examiner’s Appendix for comparison of dimensions).  
▪ Regarding claim 2:
The housing is configured to be accommodated in at least part of the frame (Fig. 1).
▪ Regarding claims 6-8:
Figs. 1 and 2 illustrate that a first dimension extending in a first direction (width of  housing) differs from a second dimension extending in a second direction that is perpendicular to the first direction (along rotational axis of motor), and the first direction is parallel to the direction in which the crankshaft extends, and is smaller than the second dimension.
▪ Regarding claim 12:
The rotational axis of the propulsion assist motor and the rotational axis of the crankshaft are included in the same plane (see Fig. 6).
▪ Regarding claim 13:
The rotational axis of the propulsion assist motor is orthogonal to the rotational axis of the crankshaft (Fig. 6)
▪ Regarding claim 14:

▪ Regarding claim 15:
The output part is coaxial with the crankshaft and at least partially exposed from the housing (Fig. 6).
▪ Regarding claim 16:
The output part is configured to mount one or more sprockets (53).
▪ Regarding claim 18:
Suzuki discloses a first one-way clutch (57) provided to the housing in a first power transmission path between the crankshaft and the output part.
▪ Regarding claims 19 and 20: 
Suzuki discloses a decelerator including the first gear (77), and a second gear (83) engaged with the first gear to transmit the torque to the output part; the first gear includes a first rotational axis parallel to the rotational axis of the propulsion assist motor; and the second axis includes a second rotational axis parallel to the rotational axis of the crankshaft (Fig. 6).
▪ Regarding claim 21:
Suzuki discloses a second one-way clutch (54) provided to the housing in a second power transmission path between the propulsion assist motor and the output part.
▪ Regarding claim 22:
Suzuki discloses an electronic controller (46) provided to the housing and operatively coupled to the propulsion assist motor.

The electronic controller is configured to control the propulsion assist motor in accordance with a detection result of the detector (Fig. 3).
▪ Regarding claim 37: 
As provided above, (and illustrated in the Examiner’s Appendix) the first maximum dimension is smaller than the second maximum dimension.  Accordingly, one having ordinary skill in the art at the time of the effective filing date of the invention would understand that the ratio of the first maximum dimension to the second maximum dimension would be greater than 1. 
▪ While Suzuki does not directly disclose the dimensions of the motor (as provided in claims 1, 4, 5, 8, 26-30, 32, 33, 37 and 38), the output of the motor (as provided in claims 9-11, and 34-37), or the number of sprocket teeth (as provided in claim 17).  These values are considered an optimum operating range, and are, therefore, rendered obvious in view of the prior art.  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to adjust the size and output of the motor to accommodate different bicycle frame sizes and to alter the motor output based on rider preference.  It would have also been obvious to adjust the number of teeth of the sprocket wheel adjust the gear ratio based on rider preference.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the 
denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

Suzuki also discloses a detector (59) to detect a driving force input from the crankshaft (col. 4, ln. 33), but does not directly disclose that the detector and first gear overlap along the radial direction of the crankshaft.
Liu teaches a drive device for a bicycle, wherein a detector (including 422) overlaps with a first, bevel gear (31) when viewed along a radial direction of the crankshaft (6 – see Fig. 1).
Based on the teaching of Liu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Suzuki by incorporating a torque sensor that uses a magnetic sensor, which is advantageous for lowering cost.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Liu as applied to claim 1 above, further in view of Hendey (US 2016/0303961).
Suzuki and Liu disclose as discussed above.  Suzuki also discloses a battery; however, the references do not directly disclose an electrical terminal connected to the battery.
Hendey teaches a motor powered bicycle, wherein an electrical terminal (see Fig. 5, attached to wiring 700) is provided on an end of the drive unit (distal end of motor 300) that is farthest from the rotational axis of the crankshaft, and is electrically connected to a battery (500).
Based on the teaching of Hendey, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate an electrical terminal with the modified Suzuki reference in order to yield the predictable result of providing a means of routing a connection from the power source to the motor, through the bicycle frame.  This would be beneficial for connecting the components and protecting the connection means.

Response to Arguments
Applicant's arguments filed 11/18/21 have been fully considered:
While the amendments overcame the previous §103 rejection (unpatentable over Suzuki), the amendments were not sufficient to bring the claims in condition for allowance.  As provided above, the Liu reference has been incorporated, and provides for a magnetic sensor which is disposed in an overlapping manner with the first, bevel gear of the drive system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
February 26, 2022

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611